Jfourtj) Court of
                                   £§>an gntonio,

                                          April 08,2013


                           No. 04-12-00735-CR and 04-12-00736-CR


                                      Albert NICHOLAS,
                                           Appellant


                                                v.



                                      The STATE of Texas,
                                            Appellee


                   From the 198th Judicial District Court, Kerr County, Texas
                                Trial Court No. B93-6 and B93-7
                            Honorable Rex Emerson, Judge Presiding



                                         ORDER

        Appellant's Second (Further) Motion for Rehearing is DENIED. In an appeal, this court
can only consider the record that was before the trial court in ruling on appellant's motion for
DNA testing. See Leza v. State, 351 S.W.3d 344, 362 n.78 (Tex. Crim. App. 2011) ("Perhaps the
most basic characteristic of the appellate record is that it is limited to matters before the trial
court."); Roughley v. State,No. 05-03-00049-CR, 2003 WL22450442, at *1 (Tex. App—Dallas
Oct. 29, 2003, pet. ref d) (holding trial court is not required "to review a convicted person's
entire trial record in ruling on a motion for post-conviction DNA testing").




                                                     Ca



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said




                                                     Keith E. Hottle
                                                     Clerk of Court